KRUEGER, Judge.
This is an appeal from an order of the Honorable Grover Adams, Judge of the Criminal District Court of Dallas County, declining to discharge appellant from the custody of the Sheriff of said county upon a hearing of a writ of habeas corpus.
It appears from the record that appellant was taken into custody by the Sheriff of Dallas County under and by virtue of an executive warrant issued by the Governor of this State in response to an extradition warrant issued by the Governor of the State of Tennessee, where appellant was charged by affidavit filed -in the Justice Court of Shelby County, with the offense of passing a worthless chéck to the Hotel Peabody and thereby fraudulently obtaining from said hotel the sum of $200.00.
The requisition warrant, accompanied by the affidavit charging appellant with an offense, as well as the executive warrant issued by the Governor of this State, seem to be in due form and no question is made as to their regularity. These documents, which appear to be duly authenticated, were offered in evidence upon the hearing of the writ of habeas corpus, and no objection was interposed thereto. Appellant was identified by Mr. Franks, credit manager of the hotel, as the person who passed the check and against whom the complaint was filed in the Justice Court of Shelby County, Tennessee.
Appellant offered in evidence a complaint filed in the Justice Court of Precinct No. 1 of Dallas County, charging him with passing a hot check. This complaint was dismissed by the Justice Court upon a motion of the District Attorney. No other evidence on the part of appellant was introduced. At the conclusion of the hearing, appellant was remanded to the cus*623tody of the Sheriff of Dallas County to be delivered to R. W. McGee, the person designated by the Governor of the demanding state to receive and return appellant to said state.
Finding no error in the record, the judgment of the court below is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.